Exhibit 21.1 LIST OF SUBSIDIARIES OF EQUITY ONE, INC. Below is a list of the direct and indirect subsidiaries of Equity One, Inc., a Maryland corporation, and the corresponding states of organization: Name of Entity State of Organization Boca Village Square, Inc. Florida Boca Village Square, Ltd. Florida Boynton Plaza Shopping Center, Inc. Florida Cashmere Developments, Inc. * Florida Centrefund Realty (U.S.) Corporation * Delaware Dolphin Village Partners, LLC Florida Equity (Park Promenade) Inc. Texas Equity One (Alafaya Village) Inc. Florida Equity One (Andros) Inc. Florida Equity One (Belfair) Inc. South Carolina Equity One (Bridgemill) Inc. Georgia Equity One (Buckhead Manager) Inc. Georgia Equity One (Buckhead Station) LLC Georgia Equity One (Commonwealth) Inc. * Florida Equity One (Delta) Inc. * Florida Equity One (Florida Portfolio) Inc. * Florida Equity One (Forest Village) Inc. Florida Equity One (Lake Mary) Inc. Florida Equity One (Louisiana Portfolio) LLC * Florida Equity One (Midpoint) Inc. Florida Equity One (North Port) Inc. * Florida Equity One (Northeast Portfolio) Inc. * Massachusetts Equity One (Point Royale) Inc. * Florida Equity One (Sheridan Plaza) LLC Florida Equity One (Sky Lake) Inc. * Florida Equity One (Southeast Portfolio) Inc. * Georgia Equity One (Southpoint) Inc. Florida Equity One (Summerlin) Inc. * Florida Equity One (Sunlake) Inc. * Florida Equity One (Walden Woods) Inc. * Florida Equity One (Webster) Inc. Massachusetts Equity One (Westbury) LLC Delaware Equity One (Westport) Inc. Florida Equity One Acquisition Corp. * Florida Equity One Realty & Management FL, Inc. * Florida Equity One Realty & Management NE, Inc. * Massachusetts Equity One Realty & Management SE, Inc. * Georgia EQY Capital Partner (GRI) Inc. Florida EQY Portfolio Investor (GRI) Inc. Florida EQY Realty & Management (GRI) Inc. Florida EQY Realty & Management Texas GP LLC Florida EQY Portfolio Investor (DRA) Inc. Florida Gazit (Meridian) Inc. * Florida G&I VI South Florida Portfolio LLC Delaware G&I VI South Florida Portfolio SPE LLC Delaware GRI-EQY (Airpark Plaza) LLC Delaware GRI-EQY (Concord) LLC Delaware GRI-EQY (Ibis) LLC GRI-EQY (Presidential Markets) LLC Delaware GRI-EQY (Quail Roost) LLC Delaware GRI-EQY (Sparkleberry Square) LLC Delaware GRI-EQY (Sparkleberry Kohl’s) LLC Delaware GRI-EQY (Sparkleberry Kroger) LLC Delaware GRI-EQY (Sunset 97) LLC Delaware GRI-EQY (Sunset 100) LLC Delaware GRI-EQY I, LLC Delaware IRT Alabama, Inc. * Alabama IRT Capital Corporation II * Georgia IRT Coral Springs, LLC Delaware IRT MacLand Pointe, LLC Delaware IRT Management Company * Georgia IRT Parkwest Crossing, LLC North Carolina IRT Partners L.P. * Georgia Louisiana Holding Corp. * Florida Marco Town Center, Inc. Florida Prosperity Shopping Center Corp. * Florida Sawgrass Promenade, Inc. Florida Shoppes at Jonathan’s Landing, Inc. * Florida Southeast U.S. Holdings B.V. The Netherlands Southeast U.S. Holdings Inc. * Florida Sunlake – Equity One LLC (2) Delaware The Bluffs Shopping Center Corporation Florida The Meadows Shopping Center, LLC * Florida The Shoppes of Eastwood, LLC * Florida The Shoppes of North Port, Ltd. Florida Turkey Lake Shopping Center, Inc. Florida UIRT - Lake St. Charles, L.L.C. Florida Walden Woods Village, Ltd. Florida West Hills Shopping Center, Inc. Florida CDG Park Place LLC is 100% owned by Centrefund Development Group LLC which is 50% indirectly owned by Equity One, Inc. Equity One, Inc. owns a 60% membership interest in Sunlake – Equity One LLC *Guarantors
